Citation Nr: 0420574	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  99-02 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death and eligibility for Title 38, Chapter 35, 
benefits based on a grant of service connection for the cause 
of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from September 1975 to March 
1976 and from November 1977 to August 1978.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In September 2000, the Board remanded the case to the RO for 
additional development, to include obtaining additional 
medical records and associating them with the claim file and 
to obtain an expert medical opinion.  The RO completed the 
additional development to the extent possible and returned 
the case to the Board for further appellate review.  The 
appellant's representative submitted additional comments on 
her behalf in June 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


REMAND

The Veteran's Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the appellant filed her claim and after the September 
2000 remand.  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003), implement the VCAA.  The Secretary of Veterans 
Affairs has determined that the VCAA is applicable to all 
claims filed before the date of enactment and not yet final 
as of that date.  66 Fed. Reg. 45,629 (2001); Opinion of The 
General Counsel 7-2003 (November 19, 2003).  Thus, the VCAA 
applies to the appellant's claim.

In a letter dated in June 2002 (letter), the RO endeavored to 
provide the appellant the notice required by the VCAA.  The 
letter informed the appellant of the evidence needed to 
support a claim for service connection for the cause of the 
veteran's death and informed the appellant that the claim 
file had been forwarded for an expert medical opinion on the 
issue of whether the veteran's service-connected disabilities 
were causally connected to his death.  The Board notes that 
the letter did not inform the appellant of what part of the 
required evidence she was to obtain and what part the RO 
would obtain.  Further, neither did the letter inform the 
appellant that she should submit all pertinent evidence in 
her possession or acknowledge an earlier communication to 
that effect.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This procedural deficiency can be 
remedied on remand.

The certificate of death lists the cause of the veteran's 
death as septic shock, chronic liver disease, 
gastrointestinal bleeding, and hepatic encephalopathy.  
Pursuant to the September 2000 remand, the RO obtained an 
expert medical opinion.  The September 2002 VA medical review 
report reflects that the reviewer observed that the veteran 
died of septic shock in a setting of chronic liver cirrhosis 
with upper gastrointestinal bleeding, most likely from 
esophageal varices and hepatic encephalopathy.  The reviewer 
opined that there is no way a causal connection can be shown 
between the patient's death and the disabilities for which he 
was service connected, which were undifferentiated 
schizophrenia and removal of kidney stones several years 
earlier.  As the basis for his opinion, the reviewer observed 
that schizophrenia is a neuropsychiatric disorder that does 
not interfere with mechanisms of hepatic insufficiency or 
portal hypertension, which were the conditions which favored 
and allowed for occurrence of septic shock.  The reviewer 
also opined that neither would the past removal of the 
veteran's kidney stones several years earlier interfere with 
the veteran's defenses to control septic shock.

The Board notes the appellant's representative's assertions 
that a remand is appropriate for two reasons: 1) the RO did 
not locate what was believed to be a missing volume of the 
veteran's claim file; and 2) that the medical reviewer did 
not have a complete claim file, as alleged in number 1, and 
the reviewer made no mention of having reviewed the claim 
file.  The September 2000 remand made reference to the fact 
that a jacket of medical records, as opposed to a putative 
volume of the claim file, reflected that it was volume I of 
II, but only that one volume was in the claim file.  The 
remand directed the other jacket of records be obtained and 
the claim file to be sent to the medical reviewer who would 
conduct the review.

The Board notes that the Remarks part of the RO's June 2002 
request for the medical review reflects that the claim file 
is being sent for review by the examiner.  Further, the 
letter to the appellant informs her that the claim file has 
been sent for an expert medical review.  The Board also notes 
that the June 2002 RO request for an expert opinion contains 
no details as to the case nor did it record the cause of the 
veteran's death, but the reviewer's comments clearly reflect 
familiarity with the veteran's medical condition at death.  
Further, the claim file currently reflects two volumes or 
jackets of medical records.

In a statement dated in April 2004, the appellant asserted 
that the veteran's service-connected schizophrenia was an 
integral part of the veteran's alcohol abuse, which in turn 
caused conditions which contributed to his death.  In support 
of her statement, she submitted a March 2004 statement from a 
private psychiatrist who relates that he treated the veteran 
from 1981 to 1989 on a VA fee basis.  The psychiatrist 
relates that, during the course of the veteran's mental 
illness, he evidenced bouts of alcoholism, which was his way 
of escaping from his hallucinations and delusions.  The 
psychiatrist opined that there is no doubt that the veteran's 
chronic alcoholism was provoked and aggravated by his 
paranoid ideation and behavior.  The appellant, in her 
statement, waived initial RO consideration of the March 2004 
statement by the psychiatrist who formerly treated the 
veteran.

The Board notes an April 1982 clinical entry to the effect 
that the veteran's wife reported that she was afraid of him 
when he was under the influence of alcohol.  The April 1982 
psychiatric evaluation while the veteran was admitted for 
inpatient treatment, however, does not include alcohol abuse 
in the multi-axial diagnosis or otherwise mention alcohol.  
An August 1984 Report of Contact reflects that a care 
provider related that the veteran's hospitalizations in 
February 1982 and in April 1983 followed a recurrence of 
hostile behavior which was alcohol related and due to not 
taking his medication.

A May 1997 VA medical screening document reflects the veteran 
presented with complaints of abdominal pain of the epigastric 
area which radiated to his back and swelling of the legs.  
The examiner noted the veteran as having chronic liver 
disease of unknown etiology.  The examining physician noted 
cirrhosis possibly, or questionably, secondary to alcohol 
abuse.

The September 2002 VA medical report reflects that the 
reviewer noted chronic liver cirrhosis.  The reviewer did not 
make any observation or opine that the veterans liver 
cirrhosis, or any of his other diseases, was connected in any 
way to chronic alcohol abuse.  Thus, the Board will require 
the assistance of further medical insight into whether any of 
the veteran's physical conditions were related or secondary 
to alcohol abuse and, if so, which ones, and the role they 
may have played in the veteran's demise.  After obtaining a 
medical opinion on the presence or absence of alcohol abuse, 
the Board also will require an expert assessment from a 
psychiatrist to determine if any alcohol abuse was due to the 
veteran's efforts at self-medication for his psychiatric 
disorder or for the pleasurable intoxicating effects of 
alcohol.


Accordingly, the case is REMANDED for the following:

1.  The RO shall provide a letter to the 
appellant which specifically addresses 
the VCAA and its requirements of notice 
and assistance.  In addition to the other 
required information, the letter should 
specifically inform the appellant of the 
evidence already obtained by the RO and 
associated with the claim file and 
whether the RO intends to obtain any 
additional information.  Further, the 
appellant must be specifically informed 
as to what, if any, evidence she is to 
obtain, and what, if any, additional 
evidence the VA will obtain on her 
behalf.  As part of the requested 
development, all clinical records of 
treatment rendered by the psychiatrist 
writing in 2004 should be obtained.  If 
release of information is needed from the 
appellant, that information should be 
requested.  If the records cannot be 
obtained, the attempts made to obtain the 
records should be documented in the 
claims folder.

2.  After the above is complete, the RO 
shall arrange for the claim file to be 
reviewed by an appropriate expert medical 
examiner(s).  Request the examiner(s) to 
render an opinion as to whether it is at 
least as likely as not (probability of at 
least 50 percent) that any of the 
veteran's diseases or conditions were 
secondary to alcohol abuse, that is, 
whether any were causally connected to 
alcohol abuse.  If so, which ones and to 
what extent.  Request the examiner(s) to 
provided the full reason and basis for 
any opinion rendered.  If the examiner(s) 
is unable to render an opinion, that 
should be stated for the record.

3.  After the above is complete, the RO 
shall arrange for an expert psychiatric 
review of the claim file.  Request the 
psychiatrist reviewer to render an 
opinion as to whether it is at least as 
likely as not (probability of at least 50 
percent) that the veteran's service-
connected undifferentiated schizophrenia 
caused or aggravated any alcohol abuse.  
Specifically, was the veteran's alcohol 
abuse due to efforts to self-medicate his 
psychiatric disorder or primarily for the 
pleasurable intoxicating effects of 
alcohol.

4.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the supplemental statement 
of the case (SSOC) in light of all the 
other evidence of record.  To the extent 
that the benefit sought on appeal remains 
denied, issue the appellant a SSOC and, 
if all is in order, return the case to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




